Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 1 of 18




                   Exhibit C
                    Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 2 of 18



AO 88B (Rev. 12/13)Subpoena to Produce Documents, Informarion, or Objects or to Pernilt Inspection ofPremises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                          for the



                      S E ~'
                                ~t~:                                          ~
                              Plaints

                                                                              ~       Civil Action No. 19 Civ. 9439(S.D.N.Y.)
                       ~ eiegram~roup, mc.


                             Def dant


                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION,OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                        i eiegram vroup inc, ana i uN issuer, inc.
To
                                   ~~
                                                              ofperson to whom tCris subpoena is

    t~ Production: YOU ARE COMMANDED to produce at the time, date, and pace set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material:
         Attachment.


 Place:                         ~Q(~ Ve~ S~                                             Date and Time:
           Jorge Tenreiro         ~-"`" `~`~~~ ~~I ~O1'~~                                                           10.16.19
           ENF-CPU               {..f ti ►-e.i Yc~~' ~ ~Q C ~ Ql/

     ~ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached —Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:          10.11.19

                                   CLERK OF COURT                                                                    ~-~
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)        SEC
                                                                          who issues or requests this subpoena, are:
Jorge I enrelro, tSrooKtleld F'lace, 1UU Vesey 5t., New YorK, NY 1ULtt1, tenrelroJ(CUsec.gov, 'L1'L-3:iti-y14b



                                 Notice to the person who issues or requests this subpoena
A notice   and  a copy of the subpoena  must be served on each party in this case before it is served on the person to whom
it is directed.  Fed. R. Civ. P. 45(a)(4).
                    Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 3 of 18


AO 88B (Rev. 12/13) Subpoena to Produce Documents,Information, or Objects or to Pemut Inspection ofPremises in a Civil Action(Page 2)


Civil Action No. 19 Civ. 9439(S.D.N.Y.)

                                                             PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed R. Civ. P. 45.)

          I received this subpoena for (name ofindividual and rir[e, ifany)
Ori (date)


          ~ I served the subpoena by delivering a copy to the named person as follows:


                                                                                        on (date)                                 ; or


          ~ I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf ofthe United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                    for travel and $                            for services, for a total of$               0.00



             I declare under penalty of perjury that this information is true.


Date:
                                                                                                Server's signature



                                                                                              Printed name and title




                                                                                                 Server's address


Additional information regarding attempted service, etc.:
                     Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 4 of 18



AO 88B (Rev. 12/13)Subpoena to Produce Documents,Information, or Objects or to Permit Inspection ofPremises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45(c),(d),(e), and (g)(Effective 12/1/13)
(c)Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
(1)For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                  (C)Specifying Conditions as an Alternative. In the circumstances
  (A)within 100 miles of where the person resides, is employed, or                described in Rule 45(d)(3)(B), the court may,instead ofquashing or
regularly transacts business in person; or                                        modifying a subpoena,order appearance or production under specified
  (B} within the state where the person resides, is employed, or regululy         conditions ifthe serving party:
transacts business in person,ifthe person                                             (i)shows a substantial need for the testimony or material that caFlnot be
    (i)is a party or a party's officer; or                                        otherwise met without undue hardship; and
    (ii) is commanded to attend a trial and would not incur substantial               (ii) enswes that the subpoenaed person will be reasonably compensated.
expense.
                                                                                 (e)Duties in Responding to a Subpoena.
 (2)For Other Discovery. A subpoena may command:
   (A)production ofdocuments, electronically stored information, or               (1)Producing Documents or Electronically Stored Information. These
 tangible things at a place within 100 miles of where the person resides, is      procedures apply to producing documents or electronically stored
 employed, or regulazly transacts business in person; and                         information:
   (B)inspection of premises at the premises to be inspected.                       (A)Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they aze kept in the ordinary course of business or
(d)Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                   (B)Formfor Producing Electronically Stored Information Not Specified.
 (1)Avoiding Undue Burden or Expense;Sanctions. A party or attorney               Ifa subpoena does not specify a form fox producing electronical}y stored
 responsible for issuing and serving a subpoena must take reasonable steps        information,the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
 subpoena. The court for the district where compliance is required must            (G7 Electronically Stored Information Produced in Only One Form. The
 enforce this duty and impose an appropriate sanction—which may include           person responding need not produce the same electronically stored
 lost earnings and reasonable attorney's fees—on a party or attorney who          information in more tk~an one form.
 fails to comply.                                                                   (D)Inaccessible Electronically Stored Information.'Fhe person
                                                                                  responding need not provide discovery ofelectronically stored information
 (2}Command to Produce Materials or PermitInspection.                             from sources that the person identifies as not reasonably accessible because
  (A)Appearance Not Required. A person commanded to produce                       of undue burden or cost. On motion to compel discovery or for a protective
 documents, electronically stored information, or tangible things, or to          order,the person responding must show that the information is not
 permit the inspection of premises, need not appear in person at the place of     reasonably accessible because ofundue burden or cost Ifthat showing is
 production or inspection unless also commanded to appeaz for a deposition,       made,the court may nonetheless order discovery from such sources ifthe
 hearing, or trial.                                                               requesting party shows good cause,considering the limitations ofRule
   (B)Objections. A person commanded to produce documents or tangible             26(b)(2xC). The court may specify conditions for the discovery..
 things or to permit inspection may serve on the party or attorney designated
 in the subpoena a written objection to inspecting, copying,testing, or        (2)Claiming Privilege or Protection.
 sampling any or all ofthe materials or to inspecting the premises—or to        (A)Information Withheld. A person withholding subpoenaed information
 producing electronically stored information in the form or forms requested.    under a claim that it is privileged or subject to protection as trial-preparation
 The objection must be served before the earlier of the time specified for      material must:
 compliance or 14 days after the subpoena is served. If an objection is made,      (i)expressly make the claim; and
 the following rules apply:                                                        (u)describe the nature of the withheld documents,communications,or
     (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
 may move the court for the district where compliance is required for an        privileged or protected, will enable the parties to assess the claim.
 order compelling production or inspection.                                     (B)Information Produced. If information produced in response to a
     (u)These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or of protection as
 order must protect a person who is neither a party nor a party's ofi3cer from  trial-preparation material, the person making the claim may notify any party
 significant expense resulting ffom compliance.                                 that received the information ofthe claim and the basis for it. After being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (3)Quashing or Modifying a Subpoena                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion,the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
 compliance is required must quash or modify a subpoena that:                   information ifthe party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination ofthe claim. The person who
 specified in Rule 45(c);                                                       produced the information must preserve the information until the claim is
     (ui)requires disclosure ofprivileged or other protected matter,if no       resolved.
 exception or waiver applies; or
     (iv)subjects a person to undue burden.                                    (p~ Contempt.
  (B) When Permitted. To protect a person subject to or affected by a           The court for the district where compliance is required—and also, after a
 subpoena, the court for the district where compliance is required may,on       motion is transferred, the issuing court—may hold in contempt a person
  motion, quash or modify the subpoena if it requires:                          who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,             subpoena or an order related to it.
  development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a)Committee Note(2013).
        Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 5 of 18



 ATTACHMENT FOR SUBPOENA ISSUED TO TELEGRAM GROUP INC. AND TON
                              ISSUER, INC.
           SEC v. Telegram Group Inc., No. 19 Civ. 9439 (S.D.N.Y.)

                                         October 11, 2019

Please note that on October 11, 2019, the United States District Court for the Southern District
of New York ordered expedited discovery in this action in anticipation of an upcoming
preliminary injunction hearing, and noted in Paragraph IV of that Order that the production
of documents may be due within three (days) from service. A copy of the order is enclosed.

                                            Definitions

As used in this subpoena, the words and phrases listed below shall have the following meanings:

1.     “Telegram” means the entity doing business under the name “Telegram Group Inc.,”
       including parents, subsidiaries, affiliates, predecessors, successors, officers, directors,
       employees, agents, general partners, limited partners, partnerships and aliases, code
       names, or trade or business names used by any of the foregoing.

2.     “TON Issuer Inc.” means the entity doing business under the name “TON Issuer Inc.,”
       including parents, subsidiaries, affiliates, predecessors, successors, officers, directors,
       employees, agents, general partners, limited partners, partnerships and aliases, code
       names, or trade or business names used by any of the foregoing.

3.     The “Telegram ICO” means any offer or sale of any digital asset, token, or coin by
       Telegram or TON Issuer Inc.

4.     “Grams” means the digital assets, tokens, or coins offered or sold in the Telegram ICO.

5.     “Person” means a natural person, firm, association, organization, partnership, business,
       trust, corporation, bank or any other private or public entity.

6.     A “Representative” of a Person means any present or former family members, officers,
       executives, partners, joint-venturers, directors, trustees, employees, consultants,
       accountants, attorneys, agents, or any other representative acting or purporting to act on
       behalf of the Person.

7.     “Document” shall include, but is not limited to, any written, printed, or typed matter
       including, but not limited to all drafts and copies bearing notations or marks not found in
       the original, letters and correspondence, interoffice communications, slips, tickets,
       records, worksheets, financial records, accounting documents, bookkeeping documents,
       memoranda, reports, manuals, telephone logs, facsimiles, messages of any type,
       telephone messages, text messages, voice mails, tape recordings, notices, instructions,
       minutes, summaries, notes of meetings, file folder markings, and any other organizational
       indicia, purchase orders, information recorded by photographic process, including
       Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 6 of 18



      microfilm and microfiche, computer printouts, spreadsheets, and other electronically
      stored information, including but not limited to writings, drawings, graphs, charts,
      photographs, sound recordings, images, and other data or data compilations that are
      stored in any medium from which information can be retrieved, obtained, manipulated, or
      translated.

8.    “Communication” means any correspondence, contact, discussion, e-mail, instant
      message, or any other kind of oral or written exchange or transmission of information (in
      the form of facts, ideas, inquiries, or otherwise) and any response thereto between two or
      more Persons or entities, including, without limitation, all telephone conversations, face-
      to-face meetings or conversations, internal or external discussions, or exchanges of a
      Document or Documents.

9.    “Concerning” means directly or indirectly, in whole or in part, describing, constituting,
      evidencing, recording, evaluating, substantiating, concerning, referring to, alluding to, in
      connection with, commenting on, relating to, regarding, discussing, showing, describing,
      analyzing or reflecting.

10.   An “Agreement” means any actual or contemplated (i) written or oral Agreement; (ii)
      term or provision of such Agreement; or (iii) amendment of any nature or termination of
      such Agreement. A request for any Agreement among or between specified parties
      includes a request for all Documents Concerning (i) any actual or contemplated
      Agreement among or between such parties, whether or not such Agreement included any
      other Person; (ii) the drafting or negotiation of any such Agreement; (iii) any actual or
      contemplated demand, request or application for any such Agreement, and any response
      thereto; and (iv) any actual or contemplated objection or refusal to enter into any such
      Agreement, and any response thereto.

11.   The term “Reviewed” means examined, assessed, considered, analyzed or evaluated.

12.   The term “you” and “your” means the Person to whom or entity to which this subpoena
      was issued.

13.   To the extent necessary to bring within the scope of this this subpoena any information or
      Documents that might otherwise be construed to be outside its scope:
      a.     the word “or” means “and/or”;
      b.     the word “and” means “and/or”;
      c.     the functional words “each,” “every” “any” and “all” shall each be deemed to
             include each of the other functional words;
      d.     the masculine gender includes the female gender and the female gender includes
             the masculine gender; and
      e.     the singular includes the plural and the plural includes the singular.
      Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 7 of 18



                                        Instructions

1.   Unless otherwise specified, this subpoena calls for production of the original Documents
     and all copies and drafts of same. Documents responsive to this subpoena may be in
     electronic or paper form. Electronic Documents such as email should be produced in
     accordance with the attached Document entitled SEC Data Delivery Standards. All
     responsive electronic Documents, including all metadata, should also be produced in their
     native software format.

2.   The subpoena does not require that you produce to the Staff of the SEC any documents
     you may have previously provided in connection with the investigation of this matter.

3.   For Documents in paper format, you may send the originals, or, if you prefer, you may
     send copies of the originals. The Commission cannot reimburse you for the copying
     costs. If you are sending copies, the staff requests that you scan (rather than photocopy)
     hard copy Documents and produce them in an electronic format consistent with the SEC
     Data Delivery Standards. Alternatively, you may send us photocopies of the Documents
     in paper format. If you choose to send copies, you must secure and retain the originals
     and store them in a safe place. The staff may later request or require that you produce the
     originals.

4.   Whether you scan or photocopy Documents, the copies must be identical to the originals,
     including even faint marks or print. Also, please note that if copies of a Document differ
     in any way, they are considered separate Documents and you must send each one. For
     example, if you have two copies of the same letter, but only one of them has handwritten
     notes on it, you must send both the clean copy and the one with notes.

5.   In producing a photocopy of an original Document that contains post-it(s), notation
     flag(s), or other removable markings or attachments which may conceal all or a portion
     of the markings contained in the original Document, photocopies of the original
     Document both with and without the relevant post-it(s), notation flag(s), or removable
     markings or attachments should be produced.

6.   Documents should be produced as they are kept in the ordinary course of business or be
     organized and labeled to correspond with the categories in this request. In that regard,
     Documents should be produced in a unitized manner, i.e., delineated with staples or paper
     clips to identify the Document boundaries.

7.   Documents should be labeled with sequential numbering (bates-stamped).

8.   You must produce all Documents created during, or Concerning, the time periods
     identified in this subpoena, unless otherwise specified.

9.   The scope of any given request should not be limited or narrowed based on the fact that it
     calls for Documents that are responsive to another request.
       Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 8 of 18



10.   You are not required to produce exact duplicates of any Documents that have been
      previously produced to the Securities and Exchange Commission staff in connection with
      this matter. If you are not producing Documents based upon a prior production, please
      identify the responsive Documents that were previously produced.

11.   For any Documents that qualify as records of regularly conducted activities under Federal
      Rule of Evidence 902(11), please complete a business records certification (a sample of
      which is enclosed) and return it with the Document production.

12.   This subpoena covers all Documents in or subject to your possession, custody or control,
      including all Documents that are not in your immediate possession but that you have the
      effective ability to obtain, that are responsive, in whole or in part, to any of the individual
      requests set forth below. If, for any reason – including a claim of attorney-client privilege
      – you do not produce something called for by the request, you should submit a list of
      what you are not producing. The list should describe each item separately, noting:

      a.     its author(s);
      b.     its date;
      c.     its subject matter;
      d.     the name of the Person who has the item now, or the last Person known to have it;
      e.     the names of everyone who ever had the item or a copy of it, and the names of
             everyone who was told the item’s contents;
      f.     the basis upon which you are not producing the responsive Document;
      g.     the specific request in the subpoena to which the Document relates;
      h.     the attorney(s) and the client(s) involved; and
      i.     in the case of the work product doctrine, the litigation for which the Document
             was prepared in anticipation.

13.   If Documents responsive to this subpoena no longer exist because they have been lost,
      discarded, or otherwise destroyed, you should identify such Documents and give the date
      on which they were lost, discarded or destroyed.
Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 9 of 18



                         Documents to be Produced

  1. All documents and communications concerning the trading or potential trading of
     Grams on any digital asset exchange, including, but not limited to, Coinbase,
     Poloniex, Bittrex, Huobi, Binance, Blackmoon Crypto, and Liquid.io.

  2. All documents and communications concerning any agreement or potential
     agreement to custody Grams with any digital asset exchange, including, but not
     limited to, Coinbase, Coinbase Custody, Gram Vault, Anchor Labs or Anchorage
     Trust Company.

  3. All documents and communications with investors who entered into purchase
     agreements to buy Grams with Telegram Group Inc. and/or TON Issuer, Inc.,
     including, but not limited to, any foreign purchaser or entity.

  4. All documents and communications concerning the accredited status of any
     purchasers of Grams, including any foreign individual or entity purchasers.

  5. All documents and communications concerning the development or potential
     development of any application(s) on the TON Blockchain by any entity.

  6. All documents and communications with TON Labs and/or Alexander Filatov.

  7. All marketing or promotional materials disseminated by Telegram Group Inc. or
     TON Issuer, Inc., or any agent or affiliated entity, in connection with the
     distribution, offer or sale of Grams.

  8. A complete and updated list of all individuals and entities that purchased Grams
     from Telegram or any agent or affiliated entity, including, but not limited to, any
     foreign individual or entity purchasers. For each individual or entity identified in
     this item, documents sufficient to identify the following: name of the purchaser
     and if an entity, the name of that entity’s equity owners; the number of tokens
     purchased; the price paid per token; the date of the purchase; date of receipt; and
     the terms or conditions placed on the Grams purchased (if any).

  9. Documents sufficient to provide an accurate accounting of the funds raised by the
     sale of Grams, and the current status of these funds, including, but not limited to,
Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 10 of 18



     financial records reflecting the current amount of the funds, and the use to which
     any funds were put.

  10. All documents and communications concerning Grams Vault and/or Sergey
      Vasin.

  11. All documents and communications concerning Blackmoon Crypto and/or Oleg
      Seydak.

  12. All documents and communications concerning Blackmoon Financial Group.

  13. All documents and communications concerning any unauthorized secondary
      trading of Grams.

  14. All documents and communications relating to any steps Telegram took to ensure
     that purchasers of Grams were not purchasing them with view to resell them or
     were not otherwise acting as underwriters as that term is used in Section 2(a)(11)
     of the Securities Act of 1933.

  15. Documents sufficient to identify a list of all current possible uses of Grams on the
      Telephone Open Network.

  16. All documents and communications relating to any steps Telegram took to ensure
      that purchasers of Grams were purchasing with view to use the Grams.
                   Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 11 of 18


AO 88B (Rev. 12/13)Subpoena to Produce Documents,Information, or Objects or to Permit Inspection ofPremises in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                        Southern District of New York

          Securities and Exchange Commission                                 ~
             --                        --
                              Plaii~tif
                          v.                                                )        Civil Action No. 19 Civ. 9439(PKC)
          Telegram Group Inc. &TON Issuer Inc.                              )
                 __.    _       _—
                             Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION,OR OBJECTS
                         OR TO PERMIT IlYSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                    Telegram Group Inc. &TON Issuer Inc.

                                                    (Name ofperson to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying,testing, or sampling of the
material: The documents requested in Attachment A



 Place: 200 Vesey Street Suite 400                                                    Date and Time:                                _~
        New York NY 10281                                                                                  10/21/2019 9:00 am

     ~ Inspection of~Premises: YOU ARE COMMANDED to pernit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                              I Date and Time:



        The following provisions of Fed.. R. C.iv. P. 45 are attached —Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e)and (g),.relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:         10/16/2019

                                  CLERK Ol+'C'OURT
                                                                                          OR

                                          Signature ofClerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number ofthe attorney representing (,~~me ofparry) S~ ~.
                                                                         who issues or requests this subpoena, are:

                                                                                                                                          UC
                                 Notice to the person who issues or requests this subpoena
A notice and a copy   of the subpoena  must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 12 of 18


AO 88B (Rev. 12/13)Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19 Civ. 9439(PKC)

                                                  PROOF OF SERVICE
                   (This section slzouCd not befiled with the court unless required by Feel R. Civ..P. 45.)

          I received this subpoena for (name of;,~d~,~tduaC and tirte, ifany)
On (date)


          D I served the subpoena by delivering a copy to the named .person as follows:


                                                                                          on (date)                                  ; or

          Q I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf ofthe United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law,in the amount of



My fees are $                                     for travel and $                             for services, for a total of$                0.00



          [ declare under penalty of perjury that this information is true.


Date:
                                                                                                  Sewer's signtrh«•e



                                                                                                Printed ttame ancf title




                                                                                                                       __                          __ _ --
                                                                                                   Se~ver's udrfress


Additional information regarding attempted service, etc.:
                    Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 13 of 18


AO 8$B (Rev. 12!13) Subpoena to Produce Documents,Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             .Federal Rule of Civil Procedure 45(c),(d),(e), and (g)(Effective 12/!./13)
(c)Place of Compliance.                                                                (ii) disclosing Dui unretained expert's opinion or infonuation that does
                                                                                  not describe speciFc occurrences in dispute aria resoles :from the expert's
 (.1) For n 1riul, Fleuri~eg, or Deposition. A subpoena may command a             study Uiat was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                 (C)Specking C.anditions as an Alternative. In the circumstances
   (A)within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), Uie court may,instead of quashing or
 regularly transacts business in person; or                                       modifying a subpoena, order appearance or production under specified
   (B)within the state where the person resides, is employed, or regularly        conditions iftl~e serving party:
 transacts business in person, ifthe person                                           (i) shows a sabstantia( need for the testimony or material tftaf cannot be
     (i} is a party or a pazty's officer; or                                      otherwise met without undue hardship; mid
     (ii} is commazided to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed persai will be reasonably compensated.
 expense.
                                                                                 (e)Duties in Responding to a Subpoena.
 (2)For Other Discovery. A.subpoena may canmaud;
   (A)production of documents, electronically stored information, or                (1).Producing Aocume~rGs or Electrnnirn!'!~~ Stored Information. These
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly tra~isacts Uusiness in person; and                         information:
   {B)inspection of premises at Uie premises to be inspected.                        (A)Dociunents. A person responding to a subpoena to produce documents
                                                                                   must produce Uiem as Uiey are kept in the ordinary course of business or
(d)Protecting a Person Subject to a Subpoena; Enforcement.                         must or6a~iire and label them to correspond to the categgries in the dema~id.
                                                                                     (B)Formfor Prod~~cing Electronically Stored Information No/ SpzciTed.
 (1)Avoiding ilndue Bur~le~e or Expe~ese;Sanctions. A party or attorney            If a subpoena does not specify a form for producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps         information,the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the              which it is ordinuily maintained or in a reasonably usable form or foams.
 subpoena. The court for the district where compliance is required must              (C)Electronically Stored Information Produced in Only One Form. Tl~e
 enforce this duty and impose ail appropriarte sanction—which may include          person responding need not produce the same electronically stored
 lost earnings a~~d reasonable attorney's fees—on a party or attorney who          information in more than one form.
 fails to comply.                                                                    (D)Inaccessible Electronical/y Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2)Conimund to Produce Materials or Permit Inspection.                            from sources that die person identifies as not reasonably accessible because
   (A)Appearance Not Required. A person commanded to produce                       of w~due burden or cost. On motion. to compel discovery or for a protective
 documents, eleckronically stored inf'onnation, or tangible things, or to          order, the person responding must slow that the information is not
 penult Uie inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. Ifthat showing is
 production or i~upection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
 hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B)Ubjectiaas. A person commanded to produce documents or tangible              26(b)(2)(C). The court may specify conditions for Use discovery.
 things or to permit inspection may serve oil the party or attorney designated
 in the subpoena a written objection to inspecting, copying, testing, or        (2)Claiming Privilege or.Proteetron.
 sampling any or all ofthe materials or to inspecting Uie premises—or to         (A)Information YViNrheld. A person withholding subpoenaed information
 producing elechonically stored iiaformation in the form or forms requested.     under a claim that it is privileged or suUject to protection as trial-preparation
 "The objection must be served before the earlier of the time specified for      material must:
 complia~~ce or 14 days after the subpoena is served [fan objection is made,        (i) expressly make the claim; and
 tUe following rules apply:                                                         (ii) describe die nature oP the withheld documents, communications, or
      (i) At a~iy time, on notice to the commanded person, the serving party     tangible things in a ma~mer that, widiaut revealing information itself
  may move the court for the district where compliance is required for an        privileged or protected, will enable the parties to assess the claim.
 order compelling production or inspection.                                       (B)Information Produced. If. inforniation produced in response to a
      (ii) These acts may be required only as directed in the order, acid the    subpoena is subject to a claim of privilege or of protection as
  order must protect a person who is neither a party nor ~ party's officer from  trial-preparation material, the person making the claim may notify any party
  significa~rt expense resulting from compliance.                                that received the information of the claim and the basis for it. rater being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
  (3)Quashing or Modifying n Subpoe~ea.                                          information and a~~y copies it has; must not use or disclose the information
   (A} YVhen Required. On timely motion,the court for Use dist~•ict ~~here       until Uie claim is resolved; must take reasonable steps to retrieve the
  compliance is required must quash or modify a subpoena that:                   information iFthe party disclosed it before being noticed; and may promptly
      (i) fails to allow a reasonable time to comply;                            present the inforniation under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits            compliance is required For a determination ofthe dTim, The person who
  specified in Rule 45(c);                                                       produced die information must preserve the information until die claim is
      (iii) requires disclosure oFprivileged or other protected matter, if no    resolved.
  exception or waiver applies; or
      (iv) subjects a person to undue burden.                                   (g)Contempt.
   (B) YVhen Permitted. To protect a person subject to or affected by a          1'he couR for tl~e district where complia~~ce is required—and also, after a
  subpoena, the court for the district where compliance is required may,on       motion is transferred, the issuing court—may hold in contempt a person
  motion, quash or modify die subpoena if is requires:                           who, having been served, fails without adequate excuse to obey the
       (i) disclosing a trade secret or other confidential reseazch,             subpoena or an order related to it.
  development, or commercial informatia~; or



                                         For access to subpoena materials, see Fed..R. Civ. P. 45(a} Committee Note(2013).
       Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 14 of 18



 ATTACHMENT A FOR SUBPOENA ISSUED TO TELEGRAM GROUP INC. & TON
                              ISSUER INC.
           SEC v. Telegram Group Inc., No. 19 Civ. 9439 (S.D.N.Y.)

                                         October 16, 2019

Please note that on October 11, 2019 the United States District Court for the Southern District
of New York ordered expedited discovery in this action in anticipation of an upcoming
preliminary injunction hearing, and noted in Paragraph IV of that Order that the production
of documents may be due within three (days) from service. A copy of the order is enclosed.

                                            Definitions

As used in this subpoena, the words and phrases listed below shall have the following meanings:

1.     “Telegram” means the entity doing business under the name “Telegram Group Inc.,”
       including parents, subsidiaries, affiliates, predecessors, successors, officers, directors,
       employees, agents, general partners, limited partners, partnerships and aliases, code
       names, or trade or business names used by any of the foregoing.

2.     “TON Issuer Inc.” means the entity doing business under the name “TON Issuer Inc.,”
       including parents, subsidiaries, affiliates, predecessors, successors, officers, directors,
       employees, agents, general partners, limited partners, partnerships and aliases, code
       names, or trade or business names used by any of the foregoing.

3.     The “Telegram ICO” means any offer or sale of any digital asset, token, or coin by
       Telegram or TON Issuer Inc.

4.     “Grams” means the digital assets, tokens, or coins offered or sold in the Telegram ICO.

5.     “Person” means a natural person, firm, association, organization, partnership, business,
       trust, corporation, bank or any other private or public entity.

6.     A “Representative” of a Person means any present or former family members, officers,
       executives, partners, joint-venturers, directors, trustees, employees, consultants,
       accountants, attorneys, agents, or any other representative acting or purporting to act on
       behalf of the Person.

7.     “Document” shall include, but is not limited to, any written, printed, or typed matter
       including, but not limited to all drafts and copies bearing notations or marks not found in
       the original, letters and correspondence, interoffice communications, slips, tickets,
       records, worksheets, financial records, accounting documents, bookkeeping documents,
       memoranda, reports, manuals, telephone logs, facsimiles, messages of any type,
       telephone messages, text messages, voice mails, tape recordings, notices, instructions,
       minutes, summaries, notes of meetings, file folder markings, and any other organizational
       indicia, purchase orders, information recorded by photographic process, including

                                                  1
      Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 15 of 18



      microfilm and microfiche, computer printouts, spreadsheets, and other electronically
      stored information, including but not limited to writings, drawings, graphs, charts,
      photographs, sound recordings, images, and other data or data compilations that are
      stored in any medium from which information can be retrieved, obtained, manipulated, or
      translated.

8.    “Communication” means any correspondence, contact, discussion, e-mail, instant
      message, or any other kind of oral or written exchange or transmission of information (in
      the form of facts, ideas, inquiries, or otherwise) and any response thereto between two or
      more Persons or entities, including, without limitation, all telephone conversations, face-
      to-face meetings or conversations, internal or external discussions, or exchanges of a
      Document or Documents.

9.    “Concerning” means directly or indirectly, in whole or in part, describing, constituting,
      evidencing, recording, evaluating, substantiating, concerning, referring to, alluding to, in
      connection with, commenting on, relating to, regarding, discussing, showing, describing,
      analyzing or reflecting.

10.   An “Agreement” means any actual or contemplated (i) written or oral Agreement; (ii)
      term or provision of such Agreement; or (iii) amendment of any nature or termination of
      such Agreement. A request for any Agreement among or between specified parties
      includes a request for all Documents Concerning (i) any actual or contemplated
      Agreement among or between such parties, whether or not such Agreement included any
      other Person; (ii) the drafting or negotiation of any such Agreement; (iii) any actual or
      contemplated demand, request or application for any such Agreement, and any response
      thereto; and (iv) any actual or contemplated objection or refusal to enter into any such
      Agreement, and any response thereto.

11.   The term “Reviewed” means examined, assessed, considered, analyzed or evaluated.

12.   The term “you” and “your” means the Persons to whom or entity to which this subpoena
      was issued.

13.   To the extent necessary to bring within the scope of this this subpoena any information or
      Documents that might otherwise be construed to be outside its scope:
      a.     the word “or” means “and/or”;
      b.     the word “and” means “and/or”;
      c.     the functional words “each,” “every” “any” and “all” shall each be deemed to
             include each of the other functional words;
      d.     the masculine gender includes the female gender and the female gender includes
             the masculine gender; and
      e.     the singular includes the plural and the plural includes the singular.

                                         Instructions

1.    Unless otherwise specified, this subpoena calls for production of the original Documents

                                                2
      Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 16 of 18



      and all copies and drafts of same. Documents responsive to this subpoena may be in
      electronic or paper form. Electronic Documents such as email should be produced in
      accordance with the attached Document entitled SEC Data Delivery Standards. All
      responsive electronic Documents, including all metadata, should also be produced in their
      native software format.

2.    The subpoena does not require that you produce to the Staff of the SEC any documents
      you may have previously provided in connection with the investigation of this matter.

3.    For Documents in paper format, you may send the originals, or, if you prefer, you may
      send copies of the originals. The Commission cannot reimburse you for the copying
      costs. If you are sending copies, the staff requests that you scan (rather than photocopy)
      hard copy Documents and produce them in an electronic format consistent with the SEC
      Data Delivery Standards. Alternatively, you may send us photocopies of the Documents
      in paper format. If you choose to send copies, you must secure and retain the originals
      and store them in a safe place. The staff may later request or require that you produce the
      originals.

4.    Whether you scan or photocopy Documents, the copies must be identical to the originals,
      including even faint marks or print. Also, please note that if copies of a Document differ
      in any way, they are considered separate Documents and you must send each one. For
      example, if you have two copies of the same letter, but only one of them has handwritten
      notes on it, you must send both the clean copy and the one with notes.

5.    In producing a photocopy of an original Document that contains post-it(s), notation
      flag(s), or other removable markings or attachments which may conceal all or a portion
      of the markings contained in the original Document, photocopies of the original
      Document both with and without the relevant post-it(s), notation flag(s), or removable
      markings or attachments should be produced.

6.    Documents should be produced as they are kept in the ordinary course of business or be
      organized and labeled to correspond with the categories in this request. In that regard,
      Documents should be produced in a unitized manner, i.e., delineated with staples or paper
      clips to identify the Document boundaries.

7.    Documents should be labeled with sequential numbering (bates-stamped).

8.    You must produce all Documents created during, or Concerning, the time periods
      identified in this subpoena, unless otherwise specified.

9.    The scope of any given request should not be limited or narrowed based on the fact that it
      calls for Documents that are responsive to another request.

10.   You are not required to produce exact duplicates of any Documents that have been
      previously produced to the Securities and Exchange Commission staff in connection with
      this matter. If you are not producing Documents based upon a prior production, please

                                               3
      Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 17 of 18



      identify the responsive Documents that were previously produced.

11.   For any Documents that qualify as records of regularly conducted activities under Federal
      Rule of Evidence 902(11), please complete a business records certification (a sample of
      which is enclosed) and return it with the Document production.

12.   This subpoena covers all Documents in or subject to your possession, custody or control,
      including all Documents that are not in your immediate possession but that you have the
      effective ability to obtain, that are responsive, in whole or in part, to any of the individual
      requests set forth below. If, for any reason – including a claim of attorney-client privilege
      – you do not produce something called for by the request, you should submit a list of
      what you are not producing. The list should describe each item separately, noting:

      a.     its author(s);
      b.     its date;
      c.     its subject matter;
      d.     the name of the Person who has the item now, or the last Person known to have it;
      e.     the names of everyone who ever had the item or a copy of it, and the names of
             everyone who was told the item’s contents;
      f.     the basis upon which you are not producing the responsive Document;
      g.     the specific request in the subpoena to which the Document relates;
      h.     the attorney(s) and the client(s) involved; and
      i.     in the case of the work product doctrine, the litigation for which the Document
             was prepared in anticipation.

13.   If Documents responsive to this subpoena no longer exist because they have been lost,
      discarded, or otherwise destroyed, you should identify such Documents and give the date
      on which they were lost, discarded or destroyed.




                                                 4
    Case 1:19-cv-09439-PKC Document 8-3 Filed 10/16/19 Page 18 of 18



                              Documents to be Produced

1. Documents sufficient to identify all of your employees, agents, independent contractors,
   attorneys, representatives, and assigns, from the period starting September 1, 2017
   through the present, including without limitation any person with actual authority to
   conduct business on your behalf.
2. All of the messages posted on the Telegram Messenger channel entitled “TON Board,”
   “Telegram Contests,” and in any other Telegram Messenger public or secret channel
   dedicated to “Grams” and/or to the “Telegram Open Network.”




                                           5
